F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUN 11 1997
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 OKLAHOMA FIXTURE COMPANY,

          Plaintiff-Appellant,

 v.
                                                        No. 97-5009
 LOCAL 942 INTERNATIONAL
                                                  (D.C. No. 96-CV-216-B)
 BROTHER-HOOD OF CARPENTERS
                                                        (N.D. Okla.)
 AND JOINERS OF AMERICA, sued
 as: United Brotherhood of Carpenters
 and Joiners of America, AFL-CIO,
 Local No. 943 and Mary Shirley,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Oklahoma Fixture Company (OFC) appeals the district court's denial of its

motion for summary judgment and grant of summary judgment in favor of Mary

Shirley and the United Brotherhood of Carpenters and Joiners of America, AFL-

CIO, Local No. 943 (the Union).



      On March 22, 1995, OFC terminated Ms. Shirley's employment pursuant to

Article 5.5(F) of the collective bargaining agreement between it and the Union.

Article 5.5(F) provides an employee shall lose his seniority rights,

      [w]ith the exception of lay-off, if he has performed no work for the
      Company for a period of one hundred eighty (180) calendar days in a
      twelve (12) month period (the 180 calendar days does not mean
      consecutive days) without regard for the reason the employee has
      performed no work for the Company for such period.

The Union filed a grievance on behalf of Ms. Shirley which was submitted to

arbitration pursuant to the collective bargaining agreement.



      After a hearing and supplemental briefing, the arbitrator found in favor of

Ms. Shirley. The arbitrator determined the 180-day limit on missed work should

not include days when OFC's plant was closed or vacation days when no work

could be done. The arbitrator calculated that if weekends, holidays, and vacation

were counted towards the 180-day limit, an employee could be terminated if she

missed nine work weeks in the course of a twelve-month period. The arbitrator


                                         -2-
found this conflicted with the twelve weeks of job-protected leave under the

Family Medical Leave Act, 29 U.S.C. § 2601 et seq. (1994). The arbitrator then

ordered Ms. Shirley reinstated with no loss in seniority, if she produced a medical

release to return to work.



      On March 19, 1996, OFC filed this action requesting the arbitration award

be vacated. On December 16, 1996, the district court granted summary judgment

in favor of Ms. Shirley and the Union finding no basis to overturn the arbitrator's

award.



      On appeal, OFC contends the arbitrator's award was based upon her

interpretation of the FMLA, not the plain language of the collective bargaining

agreement. OFC asserts the Arbitrator improperly applied her own brand of

justice based on sympathy for Ms. Shirley and her reading of the FMLA. OFC

also argues there is no conflict between Article 5.5(F) and the FMLA.



      We review the district court's grant or denial of summary judgment de novo

applying the same legal standard as the district court. NCR Corp., E & M-Wichita

v. International Ass’n of Machinists & Aerospace Workers, District Lodge No. 70,

906 F.2d 1499, 1500 (10th Cir. 1990). The Federal Arbitration Act authorizes


                                         -3-
vacation of an arbitrator’s award "[w]here the arbitrators exceeded their powers,

or so imperfectly executed them that a mutual, final, and definite award upon the

subject matter submitted was not made." 9 U.S.C. § 10(a)(4) (1994). "An

arbitrator's erroneous interpretations or applications of law are not reversible."

ARW Exploration Corp. v. Aguirre, 45 F.3d 1455, 1463 (10th Cir. 1995) (citing

Wilko v. Swan, 346 U.S. 427, 436-37 (1953)). Only "manifest disregard" of the

law is reversible. Id. We will not vacate an arbitrator's award unless it is "so

unfounded in reason and fact, so unconnected with the wording and purpose of

the ... agreement as to manifest an infidelity to the obligation of the arbitrator that

the essence of the award has not been drawn from the [a]greement or that it

violates the express language of the [a]greement." International Bhd. of Elec.

Workers, Local Union No. 611, AFL-CIO v. Public Serv. Co. of N.M., 980 F.2d

616, 619 (10th Cir. 1992) (internal quotation marks and citations omitted).



      Our independent review of the arbitrator’s decision and award, in light of

our settled standard of review, satisfies us that the arbitrator here stayed well

within her prescribed bounds of authority and the governing law when she

construed Article 5.5(F) to exclude days when OFC was not open and there was

no opportunity to work. At arbitration, OFC argued the language of Article

5.5(F) clearly states a "calendar day" is a simple twenty-four-hour day as


                                           -4-
established by the calendar, regardless of whether the plant is open for business or

not. In contrast, Ms. Shirley and the Union asserted a "calendar day" cannot

include those days where the plant is not open for business since the purpose of

having a worker present to do the job only makes sense if the plant is open. In

rejecting OFC's and accepting the Union's interpretation of a "calendar day," the

arbitrator found that "[t]o establish a policy that would run afoul of Federal law

(leaving only nine five day work weeks as opposed to 12 week of FMLA) doesn't

make sense or lend itself to the company interpretation." We hold this decision is

well within the arbitrator's authority and it draws its essence from the collective

bargaining agreement between the parties.



      Accordingly, we AFFIRM the district court's order of December 17, 1996.


                                        Entered for the Court

                                        WADE BRORBY
                                        United States Circuit Judge




                                          -5-